                    Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 1 of 11



          1   Rachel E. Fitzpatrick {admittedpro hac vice)
              Molly Booker {admittedpro hac vice)
          2   HAGENS HERMAN SOBOL SHAPIRO LLP
              11 West Jefferson Street, Suite 1000
          3   Phoenix, AZ 85003
              Telephone: (602) 840-5900                                              Aue 28 2m
          4   Facsimile: (602) 840-3012
              mollyb@hbsslaw.com                                               m        "l- SO-

          5   rachelf@hbsslaw. com
<:
h—4       6   Christopher Pitoun (SBN 290235)
O             HAGENS HERMAN SOBOL SHAPIRO LLP
i—

Pi        7   301 North Lake Avenue, Suite 920
O             Pasadena, CA 91101
          8   Telephone: (213) 330-7150
              Facsimile: (213)330-7152
          9   christopherp@hbsslaw.com

      10      Attorneys for the PfaffPlaintiffs

      11
                                                                                                  P
      12                                     UNITED STATES DISTRICT COURT

      13                                  NORTHERN DISTRICT OF CALIFORNIA

      14
                                                  SAN FRANCISCO DIVISION
      15

      16
              IN RE:                                                 No.                  -AGT*
      17
              PROPECIA (FINASTERIDE) PRODUCTS P\f
              LIABILITY LITIGATION                            WV'   20 80148-lVIISC.
      18      THIS DOCUMENT APPLIES TO:
                                                                     NOTICE OF MOTION AND
      19      Kelly S. Pfaff individually, on behalf ofJ.A.P.        MOTION TO QUASH OR MODIFY
      (       and C.P., minors, and as Trustee of the Pfaff          NONPARTY SUBPOENA;
>■    20      Family Trust                                           MEMORANDUM OF POINTS AND
                                                                     AUTHORITIES
Cj12.                                                Plaintiffs,
                                                                     Hearing date:
LL    ,22              V.
                                                                     Hearing Time:

^22
  23
              Merck & Co., Inc. and Merck Sharp & Dohme
              Corp,
       ^4
                                                  Defendants.
      25

      26

      27

      28



              010397-11/1337311 VI
           Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 2 of 11



 1                                           NOTICE OF MOTION

 2            PLEASE TAKE NOTICE that on                  and          a.m/p.m, at

 3                              ,before the Honorable                              ,the Pfaff Plaintiffs will

4    and do move for an order granting this Motion to Quash or Modify Nonparty Subpoena. Plaintiffs'

 5   Motion is supported by this Notice and Motion, the Memorandum of Points and Authorities below,

6    the Declaration of Rachel E. Fitzpatrick, and the enclosed Proposed Order.

 7                          MEMORANDUM OF POINTS AND AUTHORITIES

 8                                          1.     INTRODUCTION

9             The Pfaff Plaintiffs move, under Fed. R. Civ. P. 26 and 45(d)(3), to quash, or in the

10   alternative modify. Defendants Merck & Co., Inc. and Merck Sharpe & Dohme Corp.'s("Merck")

11   revised August 13, 2020 subpoena duces tecum directed to nonparty Trace3, Inc.("Trace3")

12   ("Trace3 Subpoena")in the multidistrict litigation involving the cosmetic prescription hair-loss drug

13   Propecia pending in the Eastern District of New York. Merck's attempt to obtain Trace3's records

14   and communications violates the Federal Rules of Civil Procedure and is otherwise an improper

15   maneuver to obtain irrelevant, private, and duplicative information. To be sure, the Trace3 Subpoena

16   is Merck's back-door attempt to access documents and information through improper means to

17   circumvent the gatekeeping and protections afforded to Plaintiffs by the Rules.

18                             11.    RELEVANT FACTUAL BACKGROUND

19            In March 2015, the Pfaff Plaintiffs sued Merck for the wrongful death of their husband and

20   father John Pfaff.' Mr. Pfaff completed suicide in March 2013 after taking the cosmetic prescription
21   hair-loss drug Propecia for nearly four years.^ Plaintiffs allege that Merck failed to warn of
22   Propecia's dangerous depression and suicide ideation side effects, resulting in Mr. Pfaffs death.-' Mr.
23   Pfaff took Propecia from May 2008 until around February 2012.'' Trace3 employed Mr. Pfafffrom
24


25
        'R. Fitzpatrick Deck at Ex. A (Mar. 5, 2015 Pfaff Compl.("Pfaff Compl.")).
26
        ^Id. atTITI 1-3.
27       ^id.

28       'Mat1|2.
     NOTICE OF MOTION AND MOTION TO OUASH A SUBPOENA - 1
     Case No.:
     010397-11/1337311 VI
           Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 3 of 11



 1   around May 2005 to January 2013.^ TraceS is an information technology and consulting company
2    offering infrastructure, data management, virtualization, and network optimization solutions and

 3   services for businesses.^ Mr. Pfaff began bis career at Trace3 in sales before be was promoted to
4    President in January 2010.^ He served as Trace3's President until bis abrupt resignation in January
 5   2013.^ In bis various roles at Trace3 over nearly eight years, Mr. Pfaff oversaw sales and clients, and
6    managed employees and company operations.^
7             The Pfaff Plaintiffs filed their case in the United States District Court for the Soutbem

8    District of California, but shortly thereafter it was transferred into the In re Propecia (Finasteride)

9    Product Liability Litigation multidistrict litigation, case no. 12-MDL-2331, pending before Judge

10   Brian M. Cogan in the Eastern District of New York."'In response to broad document requests
11   served in the MDL,and informal follow-up requests from Merck, Plaintiffs have produced hundreds

12   of documents in their possession, custody, or control, including information relating to Traced." In
13   November 2019, Merck sought and obtained documents directly from Traced via authorizations

14   Plaintiffs provided." Plaintiffs obtained and produced data from Mr. Pfaffs cell phone, which
15   includes data relating to Mr. Pfaffs employment with Traced."
16            On August 13, 2020, Merck served Plaintiffs with a notice of intent to serve and copy of the

17   Traced Subpoena, in accordance with MDL Practice and Procedure Order No. 6." The Order
18   requires a party to move to quash the subpoena within fifteen days of its receipt." If the party does
19

20       5/^. at Tin 39, 51.
         ^ https://www.bloomberg.eom/profile/companv/0863561D:US (last visited August 29, 2020).
21
         ^ R. Fitzpatrick Deck at Ex. A (Pfaff Compl.f 39).
22       »Matt51.
23            at 139.
            Pfaffet al v. Merck & Co., Inc. et al. Case No. 3:15-cv-509-DMS-BLM, Dkt. 8-9(S.D. Cal.
24   March 5, 2015).
25       "R- Fitzpatrick Deck at 14; Ex. B(MDL Doc. Reqs.).
                 at 15.
26
                 at 16.
27      '4     ^ 2_g.    g(PPO No.6 at 1 8).
28      "R- Fitzpatrick Deck at Ex. C(PPO No.6 at 1 8).
     NOTICE OF MOTION AND MOTION TO QUASH A SUBPOENA - 2
     Case No.:
     010397-11/1337311 VI
            Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 4 of 11



 1   not move to quash the subpoena in that fifteen-day period, the propounding party may serve the
 2   subpoena on the person or entity to whom it is directed.'^ On August 19, 2020, counsel for the
 3   Parties met and conferred regarding the TraceS Subpoena.'^ In response to this conversation, Merck
4    revised Request No. 8 to the TraceS Subpoena, but made no other changes.'^ Because the TraceS
 5   Subpoena still seeks irrelevant, overbroad, duplicative, and private or confidential documents from a

6    nonparty, it must be quashed.

 7                                    III.    AUTHORITY AND ARGUMENT

 8              A.       The Pfaff Plaintiffs have standing to quash the TraceS Subpoena.

9               A party may challenge a nonparty subpoena where the party has a personal right or privilege

10   with respect to the documents sought. Am. Broad. Companies, Inc. v. Aereo, Inc., No. CV-12-80S00-

11   RMW,201S WL 1508894, at *2(N.D. Cal. Apr. 10, 201S); Moon v. SCPPool Corp., 2S2 F.R.D.

12   6SS,6S6(C.D. Cal. 2005)(noting party may challenge subpoena duces tecum served on nonparty by

1S   moving to quash or seeking protective order).

14               The TraceS Subpoena seeks, among other things, documents and communications from

15   Traces that implicate, largely without limitation or temporal limit, John Pfaffs private, protected

16   personal and professional information. Merck requests all documents and communications in

17   TraceS's possession regarding Mr. Pfaff s employment, hiring, promotions, attendance, performance,

18   taxes, training, and education (Req. 1); Mr. Pfaff s worker's compensation, disability, social security,

19   insurance, and Medicare/Medicaid participation (Req. 2); Mr. Pfaffs retirement benefits, bonuses,

20   stocks, trusts, loans, and "all other financial information"(Req. S); Mr. Pfaffs speaking

21   engagements and published works(Req. 4); Mr. Pfaffs counseling or coaching services(Req. 5);

22   Mr. Pfaffs schedules and calendars(Req. 6); Mr. Pfaffs resignation from TraceS (Req. 7); Mr.

2S   Pfaffs role, duties, position, standing, opinions, state of mind, and relationships(Req. 8); Mr. Pfaffs

24   usernames and passwords(Req. 12).'^ The information sought undoubtedly encompasses Mr. Pfaffs
25
               Id.
26
               R. Fitzpatrick Deck at ][ 9.
27             Id.-, Ex. D (TraceS Subpoena).
          19
28             R. Fitzpatrick Deck at Ex. D (TraceS Subpoena at    1-8, 12).
     NOTICE OF MOTION AND MOTION TO QUASH A SUBPOENA - 3
     Case No.;
     010397-1 1/1337311 VI
           Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 5 of 11



 1   confidential, private, and perhaps even privileged matters, much of which falls outside the timeframe

 2   and scope of this case. The Pfaff Plaintiffs have standing to oppose the Trace3 Subpoena.
 3            B.        The Traces Subpoena violates the relevance and proportionality requirements of
                        Rule 26.
4
              Rule 26 governs nonparty subpoenas, and Merck must tailor the Trace3 Subpoena to seek
 5
     only non-privileged matters "relevant to any party's claim or defense and proportional to the needs
6
     of the case." Fed. R. Civ. P. 26(b)(1)(as amended on Dec. 1, 2015); Gonzales v. Google, Inc., 234
 7
     F.R.D. 674,679(N.D. Gal. 2006)(acknowledging Rule 26 controls scope of subpoena discovery);
 8
     Del Campo v. Kennedy, 236 F.R.D. 454, 459(N.D. Gal. 2006)("Although irrelevance is not among
 9
     the litany of enumerated reasons for quashing a subpoena found in Rule 45, courts have incorporated
10
     relevance as a factor when determining motions to quash a subpoena."). As the party issuing the
11
     Trace3 Subpoena, Merck "must demonstrate that the information sought is relevant and material to
12
     the allegations and claims at issue in the proceedings." Optimize Tech. Sols., LLC. v. Staples, Inc.,
13
     No. 14MG80095LHKHRL,2014 WL 1477651, at *2(N.D. Gal. Apr. 14, 2014), citing Night Hawk
14
     Ltd. V. Briarpatch Ltd., L.P., No.03 GIV.1382 RWS,2003 WL 23018833, at *8(S.D.N.Y. Dec. 23,
15
     2003). The Court must quash or modify a nonparty subpoena where the discovery sought is
16
     "unreasonably cumulative or duplicative, or can be obtained from some other source that is more
17
     convenient, less burdensome, or less expensive," or "outside the scope permitted by Rule 26(b)(1)."
18
     Fed. R. Civ. P. 26(b)(2)(G). In assessing the Trace3 Subpoena's propriety, the Court is tasked with
19
     weighing the relevance, the breadth and time period of the requests, the propounding party's
20
     particularity in describing the documents, the propounding party's need for the documents, and the
21
     burden imposed on the nonparty. Del Campo,236 F.R.D. at 459. On balance, the Trace3 Subpoena is
22
     neither relevant nor proportional to the needs of the case and should be quashed, or at least modified.
23
                        1.    The Traee3 Subpoena is overbroad.
24
              Just four of the Subpoena's thirteen requests contain any time limitations for the information
25
     sought, and three of those requests target Trace3 company policies alone, so they have no personal
26

27

28
     NOTICE OF MOTION AND MOTION TO QUASH A SUBPOENA - 4
     Case No.:
     010397-11/1337311 VI
           Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 6 of 11



 1   bearing on the decedent of Plaintiffs?" Mr. Pfaff worked for TraceS approximately three years before
2    he began taking Propecia, the cosmetic drug at the center of Plaintiffs' claims that Mr. Pfaff suffered

 3   mental and physical decline, and ultimately death. The TraceS records from this three-year time
4    period preceding his Propecia ingestion are irrelevant and overbroad on their face. Further, in the In

 5   re Propecia (Finasteride)Product Liability Litigation, each plaintiff had to complete a Plaintiff

6    Profile Form and respond to accompanying document requests.^^ Those requests limited employment
 7   and tax discovery for wage loss claims(a claim the Pfaff Plaintiffs allege) to three years before the

     date such wage loss is alleged.^^ Mr. Pfaff did not resign from TraceS until January 2013. So even
9    under those reasonable MDL discovery parameters, Merck would only be entitled to discovery of
10   Mr. Pfaff s Trace3 employment and financial records from January 2010 until his death. Mr. Pfaffs

11   employment records, activities, writings, and communications before he took Propecia are irrelevant

12   and an overbroad reach for something—anything—that will support Merck's defense.

13                      2.    The Traces Subpoena calls for the production of private, confldential,
                              and irrelevant information about Mr. Pfaff and nonparties.
14
               Request No. 8, in particular, demands Trace3 produce;
15
               True and correct copies of all records, files, documents, communications,
16             memoranda, and all other information in your possession, custody, or control for the
               time period January 1, 2012 to the present discussing or reflecting in any manner the
17
               role, duties, position, standing, opinions, state of mind and/or relationships of John
Ig             D. Pfaff to which he was an author or recipient. This request includes, but is not
               limited to, items contained in email accounts, document management systems, shared
19             drives, computer hardware, hard copy files or any other source of data maintained by
               Traced. Furthermore, this request does not seek any information that would be subject
20             to the attorney-client privilege nor any information that would reveal a trade secret of
               Traced
21


22
     While this request is limited in time (unlike the other nine requests specific to Mr. Pfaff) and
23
     purports to exclude Traced "trade secrets," it is certain to contain the confidential and private
24

25
              R. Fitzpatrick Deck at Ex. D (Traced Subpoena at      8-11).
26
              Id. at Ex. B,(MDL Doc. Reqs.).
22       22        Ig
28            R. Fitzpatrick Deck at Ex. D (Traced Subpoena at T] 8).
     NOTICE OF MOTION AND MOTION TO OUASH A SUBPOENA - 5
     Case No.:
     010397-11/1337311 VI
           Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 7 of 11



 1   information ofthird-parties, such as Trace3 employees, investors, and clients given that Mr. Pfaffs
 2   role required him to supervise and manage such persons. See Seattle Times Co. v. Rhinehart, 467
 3   U.S. 20, 35 n. 21, 104 S. Ct. 2199, 2209 n. 21, 81 L. Ed. 2d 17(1984)("Although [Rule 26]contains
4    no specific reference to privacy or to other rights or interests that may be implicated, such matters are
 5   implicit in the broad purpose and language of the Rule."). Documents in Trace3's possession
6    "discussing or reflecting in any manner the role, duties, position, standing, opinions, state of mind
 7   and/or relationships of John D.Pfaff would include, for example, communications with clients
 8   about Trace3 services or clients' proprietary business information; communications with colleagues
 9   or investors about Trace3's finances, growth, and business strategies; communications with or about

10   employees' personal family or health matters, finances, or performance. As written, it would also

11   include any Trace3 document drafted, edited, or even received by Mr. Pfaff in the ordinary course of
12   his role as President of the company, but that have no bearing on his mental or physical condition or

13   the claims or defenses in this lawsuit. Documents disclosing private or confidential information,

14   particularly when irrelevant, abuse the nonparty subpoena power.

15                     3.     The Traces Subpoena seeks duplicative, and possibly privileged,
                              information already sought or obtained from other sources.
16
               Over the course of the MDL,the Pfaff Plaintiffs have produced hundreds of documents to
17
     Merck.^'* They have executed and provided the appropriate authorizations for Merck to obtain Mr.
18
     Pfaffs employment and tax records going back three years, in accordance with the MDL Document
19
     Requests.^^ Through these authorizations, Merck obtained 102 pages of documents from Trace3.^^
20
     Plaintiffs also obtained and produced Mr. PfafPs employment file received from Trace3 via their
21
     own record request.^' Plaintiffs obtained Mr.Pfaffs cell phone, screened its data for relevance and
22
     privilege, and produced the information to Merck, some of which related to Trace3.^^ Merck now
23

24

25            R. Fitzpatrick Deck at f 4.
         ^^Id. at 11 5.
26
         ^^Id.
27            Id. at 4.
         28
28            Id. at 6.
     NOTICE OF MOTION AND MOTION TO OUASH A SUBPOENA - 6
     Case No.:
     010397-11/1337311 VI
            Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 8 of 11



 1   seeks ostensibly the same information from TraceS again, but without any time restraints (as the
 2   document requests provided) or the ability for Plaintiffs to screen the materials for relevance and

 3   applicable privileges, if any.^^ See Gonzales, 234 F.R.D. at 686 (holding district court has discretion
4    to limit discovery where "discovery sought is unreasonably cumulative or duplicative, or is
 5   obtainable from some other source that is more convenient, less burdensome, or less expensive.").
6                       4.   The Traces Subpoena unduly burdens a nonparty for what largely
                             amounts to a fishing expedition.
 7
              The Court must quash or modify a subpoena that subjects an entity to undue burden,
 8
     particularly where the subpoena is directed at a nonparty. Fed. R. Civ. P. 45(3)(A)(iv); Realtime
 9
     Data, LLCv. MetroPCS Texas, LLC,No. 12CV1048-BTM MOD,2012 WL 1905080, at *2(S.D.
10
     Cal. May 25, 2012)(finding "non-party status is a significant factor to be considered in determining
11
     whether the burden imposed by a subpoena is undue.") quoting Whitlow v. Martin, 263 F.R.D. 507,
12
     512 (C.D.I11.2009). Because the Trace3 Subpoena seeks irrelevant and overbroad information, as
13
     discussed above, certain requests are unduly burdensome on their face. See Gonzales, 234 F.R.D. at
14
     680("Of course, if the sought-after documents are not relevant, nor calculated to lead to the
15
     discovery of admissible evidence, then any burden whatsoever imposed would be by definition
16
     undue.")(internal quotation marks omitted) quoting Compaq Computer Corp. v. Packard Bell Elec.,
17
     Inc., 163 F.R.D. 329, 335-36 (N.D.Cal.1995). Rule 45 requires the Court to weigh the burden to the
18
     subpoenaed party against the value of the information to the propounding party. Del Campo,236
19
     F.R.D. at 459.
20
              This is a wrongful death case arising out Merck's failure to warn of catastrophic side effects
21
     caused by the cosmetic drug Propecia. Merck has failed to articulate why eight years of decedent
22
     John Pfaffs employment records are even plausibly relevant to Mr. Pfaffs untimely death. The Pfaff
23
     Plaintiffs already produced hundreds of documents in response to broad requests, e.g., "any
24
     documents including email, in your possession relating to Propecia and/or Proscar, your injuries
25
     and/or this lawsuit, not including those items covered by the Attorney-Client or Work Product
26

27

28          R- Fitzpatrick Deck at Ex. D (Trace3 Subpoena at       1-3, 5-8).
     NOTICE OF MOTION AND MOTION TO QUASH A SUBPOENA - 7
     Case No.:
     010397-11/1337311 VI
           Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 9 of 11



 1   Privileges"(emphasis added), but until this week, Merck had yet to serve specific terms for
 2   Plaintiffs to use in searching for responsive ESI data.^' Merck cannot fish for large swaths of
 3   information from a nonparty when it fails to timely seek those materials from the Pfaff Plaintiffs

 4   first, particularly in an effort to circumvent Plaintiffs' right to screen the information for its

 5   discoverability (as they have done in the ordinary course for all discovery productions).
 6            Likewise, Merck cannot rely on broad, vague language to justify entitlement to anything
 7   relating to Mr. Pfaff in TraceB's possession.^^ See Gonzales, 234 F.R.D. at 682("...pretrial discovery
 8   is a fishing expedition and one can't know what one has caught until one fishes [b]ut Fed.R.Civ.P.
 9   45(c) allows the fish to object, and when they do so the fisherman has to come up with more")
10   (internal quotation marks omitted) quoting Nw. Mem 'I Hasp. v. Ashcroft, 362 F.3d 923, 931 (7th Cir.
11   2004). Merck must articulate the need for the information sought by the Trace3 Subpoena in order to
12   evaluate its probative value, which is currently unknown. See Fed. R. Civ. P. 26(b)(assessing
13   proportionality of nonparty discovery requires consideration of, among other factors, "the

14   importance of the discovery in resolving the issues, and whether the burden or expense of the
15   proposed discovery outweighs its likely benefit"); see also Amini Innovation Corp. v. McFerran
16   Home Furnishings, Inc., 300 F.R.D. 406, 411 (C.D. Cal. 2014)(quashing nonparty subpoena as
17   unduly burdensome where value of nonparty's information is unknown and the information sought is
18   obtainable from other sources).

19                                            IV.     CONCLUSION

20            The Trace3 Subpoena seeks information outside the bounds of Rules 26 and 45. The Pfaff

21   Plaintiffs respectfully request this Court quash, or in the alternative modify, the Trace3 Subpoena.
22


23

24


25

26
            R. Fitzpatrick Deck at Ex. B(MDL Doc. Reqs. at ][ 13; see also,f 16).
27          R. Fitzpatrick Deck at 111.
28          See, e.g., R. Fitzpatrick Deck at Ex. D (Trace3 Subpoena at        1, 8).
     NOTICE OF MOTION AND MOTION TO OUASH A SUBPOENA - 8
     Case No.;
     010397-11/1337311 VI
           Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 10 of 11



 1   DATED: August 28,2020                Respectfully submitted by,

 2                                        HAGENS HERMAN SOBOL SHAPIRO LLP

 3

 4

 5
                                          By
6                                              Rachel E. Fitzpatrick
                                          Molly A. Booker
                                          11 W. Jefferson Street, Suite 1000
 g                                        Phoenix, AZ 85003
                                          Telephone: (602) 840-5900
9                                         Facsimile: (602) 840-3012
                                          Email: RachelF@hbsslaw.com
                                                 MollyB@hbsslaw.com
11
                                          Attorneysfor Plaintiffs
12


13

14

15


16

17

18

19

20

21

22

23


24

25


26

27

28

     NOTICE OF MOTION AND MOTION TO QUASH A SUBPOENA - 9
     Case No.:
     010397-11/1337311 VI
           Case 3:20-mc-80148-AGT Document 1 Filed 08/28/20 Page 11 of 11



 1                                        CERTIFICATE OF SERVICE

 2            I, the undersigned, certify and declare that on August 28, 2020,1 served a true copy of
 3   NOTICE OF MOTION AND MOTION TO QUASH OR MODIFY NONPARTY SUBPOENA;
 4   MEMORANDUM OF POINTS AND AUTHORITIES by personally delivering it to the persons
 5   indicated below by electronic mail.

 6                     Mac Plosser (mac.plosser@butlersnow.com)
                       Charles F. Morrow (chip.morrow@butlersnow.com)
 7                     Butler Snow LLLP
                       Crescent Center
 8                    6075 Poplar Avenue, Ste. 500
                       Memphis, TN 38119
 9                     Attorneys for Defendants Merck & Co., Inc.

10

11


12

13

14

15
                                                     Rachel Fitzpatrick
16

17


18

19

20

21

22


23

24


25

26

27

28
     NOTICE OF MOTION AND MOTION TO QUASH A SUBPOENA - 10
     Case No.:
     010397-11/1337311 VI
